Me. Chief Justice del Tobo
delivered the opinion of the court.
The defendant was charged with murder in the second degree and convicted of homicide, whereupon he appealed. In conformity with the law the clerk of the trial court sent up to this court a transcript containing the information, the defendant’s plea, the verdict, a motion for a new trial, the ruling thereon, the judgment and the notice of appeal.
After the transcript had been filed in this court the defendant sought to prepare a statement of the case, but his motion was overruled and he made no other effort.
He filed a brief and contends therein that, notwithstanding the incompleteness of the transcript, there is a basis, for reversal of the judgment appealed from, inasmuch as *123the order of the court therein transcribed .shows that the motion for a new trial was overruled “because it was not within any of the cases enumerated and expressly indicated as the only cases in section 3 of the Code of Criminal Procedure,” and it is evident that the motion was authorized by section 303 of that Code.
Can this court decide the question raised with unerring certainty? We think not. Although we should conclude that the ground of the ruling of the court was erroneous, we might find from the merits of the motion in the light of the law and of the facts and circumstances .of the case that the ruling was entirely just. An appeal is taken from the judgment or order and not from their grounds, as this court has held repeatedly.
The record does not reveal that any fundamental error has been committed or notorious injustice done. Since the appellant has not overthrown the presumption that the judgment appealed from is just, it must be affirmed.
Mr. Justice Franco Soto took no part in the decision of this case.